Citation Nr: 0733573	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's current 
left knee disorder, diagnosed as degenerative arthritis of 
the left knee, is related to his active military service.

2.  The evidence of record shows that the veteran's current 
low back disorder, diagnosed as osteoporosis, spinal 
stenosis, and degenerative arthritis of the lumbar spine, is 
related to his active military service.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury, currently diagnosed as 
degenerative arthritis of the left knee, were incurred during 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002), 38 C.F.R. § 3.303 (2007).

2.  Residuals of a low back injury, currently diagnosed as 
osteoporosis, spinal stenosis, and degenerative arthritis of 
the lumbar spine, were incurred during military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
appellant's claims for service connection herein.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2007).  This is so because the Board is taking action 
favorable to the veteran by granting all of the issues at 
hand.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Correspondence from the National Personnel Records Center 
(NPRC), received in March 2001, noted that that the veteran's 
service medical records are presumed to have been lost in a 
1973 fire at that facility.  Consequently, in reaching this 
decision, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
arthritis is manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the veteran is seeking service connection for 
residuals of a left knee injury and for residuals of a low 
back injury.  Specifically, he contends that he injured his 
left knee during training in May 1943.  He also contends that 
he injured his low back in an accident while traveling in a 
jeep in New Guinea in 1945.

Historically, the veteran served on active duty in the Army 
Air Force from March 1943 to January 1946.  His report of 
separation listed his inservice specialty as an airplane and 
engine mechanic.  The report also noted his participation in 
the battles and campaigns of the Bismarck, Archipelago, New 
Guinea, Northern Solomons, South Philippines Liberation, and 
Western Pacific.  The veteran was awarded the Asiatic Pacific 
Theater Ribbon, Philippine Liberation Ribbon, and 
Distinguished Unit Badge.  

A statement from the veteran's spouse, dated in May 2004, 
noted that she had married the veteran fifty-seven years 
earlier.  She indicated that he has had a long history of 
left knee and low back pain, which he treated with over the 
counter medications.  She also stated that he did not receive 
much medical attention for these conditions due to his 
employment and financial situation.

In August 2005, a VA examination of the veteran's left knee 
and spine was conducted.  The VA examiner noted that he had 
reviewed the veteran's claims folder.  The examination report 
noted the veteran's history of low back pain which started 
while he was in the military as a result of an inservice jeep 
accident.  Physical examination of the spine revealed a mild 
limitation of motion, with decreased sensation in the left 
leg at the L4, L5 and S1 root level.  There were no 
weaknesses or atrophy, and repeated motion of the spine did 
not cause an increase in pain or decrease in range of motion.  
As for his left knee, the report noted a slightly reduced 
range of motion, with no signs of fluid or instability.  The 
report concluded with diagnoses of pain in the left knee of 
unknown etiology and chronic lumbar strain with radiculitis 
in a neuropathy type pattern in the left leg.

An Addendum to this examination, dated in October 2005, noted 
that x-ray examination of the left knee revealed osteophyte 
formation in the patellofemoral joint, which the examiner 
noted would be the cause of his left knee pain.  The examiner 
then indicated that he was changing the veteran's diagnosis 
from pain in the left knee of unknown etiology to left knee 
degenerative arthritis.  The report also noted that x-ray 
examination of the lumbar spine revealed osteoporosis, spinal 
stenosis, and degenerative changes in the lumbar spine.  The 
final diagnosis was osteoporosis, spinal stenosis, and 
degenerative arthritis of the lumbar spine.  The VA examiner 
further opined that:

It is likely as not that [the veteran's] 
chronic left knee disorder and lumbar 
spine disorder is consistent with a 
history of trauma incurred during the 
veteran's period of active military 
service.  I feel that this is the cause, 
because this patient had no other 
episodes in his lifetime of trauma to the 
knee or back area.  The claims file has 
been reviewed.

Based on the totality of the evidence, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection for 
residuals of a left knee injury, diagnosed as degenerative 
arthritis of the left knee, and service connection for 
residuals of a low back injury, diagnosed as osteoporosis, 
spinal stenosis, and degenerative arthritis of the lumbar 
spine, is warranted.  In reaching this conclusion, the Board 
acknowledges the lack of any post service treatment having 
been shown for either of these conditions for decades 
following the veteran's discharge from military service. 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Nevertheless, the veteran and his 
spouse have submitted statements attesting to the long 
history of these conditions, and a VA physician has opined 
that the veteran's current conditions are related to the 
injuries he has reported during military service.  Under 
these circumstances, including the absence of service medical 
records in this case, the Board finds the evidence to be in 
equipoise.  Thus, service connection for residuals of a left 
knee injury and residuals of a low back injury is warranted.


ORDER

Service connection for residuals of a left knee injury, 
diagnosed as degenerative arthritis of the left knee, is 
granted.  

Service connection for residuals of a low back injury, 
diagnosed as osteoporosis, spinal stenosis and degenerative 
arthritis of the lumbar spine, is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


